 Case 18-01297      Doc 386   Filed 03/19/19 Entered 03/19/19 13:31:41      Desc Main
                               Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                                   Chapter 11 Bankruptcy
                                                          Case No. 18-01297
VEROBLUE FARMS USA, INC., et al
                                                  ORDER GRANTING DEBTORS’
             Debtors.                            MOTION PURSUANT TO F.R.B.P.
                                                2019 TO BAR AD HOC COMMITTEE
                                                 OF EQUITY SECURITY HOLDERS
                                                  FROM PARTICIPATING IN THE
                                                         CASE (Doc. 349)

      The Court held a hearing on the Debtors’ Motion to Bar Ad Hoc Committee of

Equity Security Holders from Participating in the Case (Doc. 349) filed on March 6, 2019

on March 13, 2019 and concluded the hearing on March 18, 2019. The following counsel

appeared at the March 13th and March 18th hearings:

      Counsel                   Dates          Party Represented
      Dan Childers              3/13 & 3/18 Debtors
      Joseph A. Peiffer         3/13 & 3/18 Debtors
      Holly Logan               3/13           Debtors
      Julie Johnson McLean (phone) 3/18        Debtors
      Ashley Zubal              3/13 & 3/18 Office of the United States Trustee
      John Guzzardo             3/13 & 3/18 Ad Hoc Comm. of Equity Security Holders
      Jordan Talsma             3/13 & 3/18 Ad Hoc Comm. of Equity Security Holders
      Jeffrey Taylor            3/13          Broadmoor Financial, LP
      Stephen Swift             3/18           Broadmoor Financial, LP
      Kelly Srobisher (phone) 3/18            Broadmoor Financial, LP
      Thomas Fawkes             3/13          Unsecured Creditors Committee
      Thomas Fawkes (phone) 3/18              Unsecured Creditors Committee
      Kristina Stanger          3/13          Unsecured Creditors Committee
      Michael Pankow            3/13 & 3/18 Alder Aqua, Ltd.
      Eric W. Lam               3/13 & 3/18 Alder Aqua, Ltd.
      Ron Martin                3/13          Amstar Acquisitions, LLC
 Case 18-01297      Doc 386      Filed 03/19/19 Entered 03/19/19 13:31:41       Desc Main
                                  Document     Page 2 of 2


       Ron Martin                 3/18          Amstar Group, LLC
       Sterling LeBeouf           3/18          Amstar Group, LLC.
       Laura Hyer (on phone)      3/13 & 3/18 SNB Farms Partnership

       The Court heard testimony on March 13, 2019 and heard arguments from counsel

on both dates and considered additional pleadings that were filed by the parties between the

hearing dates. The Court entered its finding on the record on March 18, 2019 and granted

the Debtors’ Motion (Doc. 349). This Court found that the Ad Hoc Committee of Equity

Security Holders had not fulfilled its duties under Federal Rule of Bankruptcy Procedure

2019 and was not entitled to participate further in these bankruptcy proceedings.

       WHEREFORE, IT IS HEREBY ORDERED ADJUDGED AND DECREED that

the Ad Hoc Committee of Equity Security Holders shall not be recognized and shall be

barred from participation in these bankruptcy proceedings after its appearance at the March

18, 2019 hearing.

       IT IS FURTHER ORDERED that individual or corporate shareholders may

participate in these bankruptcy proceedings as is contemplated by the bankruptcy code and

Federal Rules of Bankruptcy Procedure.


  Dated and Entered:
  March 19, 2019                              _________________________________
                                              Thad J. Collins, Chief Bankruptcy Judge
                                              Northern District of Iowa


Order Prepared by:
Joseph A. Peiffer AT0006160
Ag & Business Legal Strategies
Attorney for Debtors
